Wood, J. A failure by a railroad to comply with the requirements of sec. 6196, Sand. & H. Dig., subjects it to a penalty to be recovered by civil action brought by the prosecuting attorney in the name of the people of the state. Sec. 6200, Sand. & H. Dig. The act creates no public offense. The circuit court erred, therefore, in proceeding with the case as a criminal, instead of a civil, action. Railway Co. v. State, 55 Ark. 200; Railway Co. v. State, 56 id. 166. But this court will not reverse except for errors which are substantial and prejudicial. Sand. & H. Dig. p. 414, note q, and sec. 5772. The record does not show that the result would or could have been different had the court adopted the civil, instead of criminal, procedure, which it should have done. The indictment, treated as a complaint, though not as specific as it should be, states a cause of action. Appellant was present, and, through its attorney, refused to plead to the indictment, insisting that the indictment should be treated as a complaint, and that it was not required to plead until the third day of the term. But the court ordered a plea of not. guilty entered for appellant, and proceeded regularly with the trial. Eyidence was adduced, the jury were charged, and a verdict and judgment were rendered for $100. Treating appellant’s motion in arrest as a motion for new trial, it does not show that a different judgment might have been rendered in a 'civil proceeding. It should, at least, have shown to the trial court that it had a good defense to the action. Merely alleging in general terms that it had a meritorious defense was hot sufficient. This court will not go through the idle ceremony of reversing and remanding the cause for new trial when the result, for aught that appears to the contrary, must remain the same. Prima facie, this record shows a good cause of action. Affirmed.